In the Missouri Court of Appeals
             Eastern District
NOVEMBER 3, 2015

THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).

1.   ED101430    STATE OF MISSOURI, RES V QUANTRELL COLEMAN,
     APP

2.   ED102069 C.K., RES V B.G.B., APP

3.   ED102083 SAUDI BROWN, APP V STATE OF MISSOURI, RES

4.   ED102134 JOSEPH A. VERIVE, APP V STATE OF MISSOURI, RES

5.   ED102423 JOSEF ROHLIK, RES/CR AP V BRIAN BURKETT, APP/CR
     RS

6.   ED102485 VERNON COLLINS, APP V STATE OF MISSOURI, RES

7.   ED102498 LASHONDA T. COLE, APP V STATE OF MISSOURI, RES

8.   ED102607 COLLECTOR OF REVENUE, RES V PARCELS OF LAND,
     DFT

9.   ED102634 IN THE INTEREST OF: P. L.-W.


CORRECTION(S):

1.   ED101796 FANNIE MAE APP V UNIV VILLAGE APTS RES/CR APP

2.   ED102298    WILLIE RANDLE, APP V STATE OF MISSOURI, RES